Christianot J.:
I concur in the opinion of my brother Manning. It is essential to the protection of infants that they should be bound by contracts of this kind after they have been executed; and this idea of protection lies at the basis of the whole law of infancy. Should the law recognize the right of repudiation in such cases, no man could furnish the infant with the necessaries of life in compensation for his services, without the risk of a lawsuit; and the minor, though able and willing to earn his support, would often be deprived of the opportunity, and driven, perhaps, to vagrancy or crime.